Title: Bartholomew Dandridge, Jr., to Henry Knox, 13 December 1793
From: Dandridge, Bartholomew Jr.
To: Knox, Henry


          
            13 Decemr 1793
          
          By the Presidents command Bw Dandridge has the honor to send to the Secretary of War—a
            Letter from the Govr of North Carolina, of 26 Nov. 93 to the
            President, covering depositions respecting the Spanish prize carried into Wilmington by
            Capt Hervieux—& to inform the Secretary that the President wishes him to take such
            measures thereupon as may seem to him adviseable.
        